DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 7,852,176; “Chang”; reference of record) in view of Parvizi et al. (US 10,903,841; “Parvizi”).
Regarding claim 1, Chang teaches an oscillator apparatus (Figure 13; see details in figures 9 and 12A) comprising:
a differential transmission line (unlabeled in figure 13, but labeled metal structures 81-82 in figure 9) comprised of a plurality of segments (shown as four segments in figure 13) forming a closed loop (see loop in figure 13);
a plurality of active core components (negative resistors -R) that are electrically connected to the differential transmission line (metal structures 81-82) and that are configured to compensate for loss in the differential transmission line (col. 8, lines 61-62);
a plurality of phase-shifted outputs (from each of the four transmission line segments in figure 13);
a plurality of tuning elements (unlabeled in figure 13, but labeled metal strips 83-84 and switches 85 in figure 9) that are electrically coupled with the differential transmission line (81-82); and
a processor (col. 8, lines 4-6) configured to control each tuning element (83-85) of the plurality of tuning elements to activate or deactivate such that an effective electrical length of the differential transmission line is changed (By varying permittivity. Col. 8, lines 4-26).
Chang fails to teach a plurality of frequency multipliers, each of which is electrically connected to an output of a respective segment of the plurality of segments, each of the frequency multipliers configured to combine signals traveling through each of a pair of legs of the differential transmission line at the output of the respective segment to generate an output having a phase that is shifted relative to a phase of each of the signals and having a frequency that is a multiple of a frequency of the signals.
However, it is well-known to those of ordinary skill in the art to connect a differential frequency multiplier to the output(s) of an oscillator to adjust the frequency of the oscillator output. For example, see col..7, lines 48-55 and figure 4 of Parvizi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add frequency multipliers to the outputs of the oscillator of Chang because such a modification would have been merely additions of well-known oscillator output circuits for adjusting the oscillator output frequencies.
As for claim 2, Chang teaches wherein: the plurality of tuning elements (83-85) are coupled to the differential transmission line (81-82) through an electric field induced by a signal traveling through the differential transmission line (81-82), and
the effective electrical length of the differential transmission line corresponds to a permittivity experienced by the electric field based on each tuning element that is activated (Col. 8, lines 4-26).
As for claim 3, Chang teaches wherein: each active core component (-R) is electrically connected to the differential transmission line between two of the segments (See configuration in figure 13).
Regarding claim 4, Chang teaches wherein: an output of each of the plurality of segments represents a different phase-shifted version of a signal traveling through the differential transmission line (Col. 9, lines 4-16).
As for claim 6, Chang teaches wherein: the differential transmission line comprises a pair of conductors that form the pair of legs of the differential transmission line (See pairs of conductors 81-82),
each tuning element of the plurality of tuning elements (83-85) comprises:
a pair of dielectric elements (83-84), wherein each dielectric element of the pair of dielectric elements is disposed at a distance from a respective one of the pair of conductors (81-82) of the differential transmission line; and
a switch (85) configured to electrically connect the pair of dielectric elements (81-82), and 
the processor is configured to control the switch of each tuning element to close or open in order activate or deactivate, respectively, the tuning element (col. 8, lines 4-6).
Regarding claim 7, Chang teaches wherein: each dielectric element (83-84) of each tuning element comprises a two-dimensional conductor (See structure in figure 9), and 
each of the tuning elements (83-85) is disposed substantially perpendicular (see configurations in figures 9 and 13) to and spaced apart from the differential transmission line (81-82).
Regarding claim 8, Chang teaches an oscillator apparatus (Figure 13; see details in figures 9 and 12A) comprising:
a differential transmission line (unlabeled in figure 13, but labeled metal structures 81-82 in figure 9) comprised of a plurality of segments (shown as four segments in figure 13) forming a closed loop (see loop in figure 13);
a plurality of active core components (negative resistors -R) that are electrically connected to the differential transmission line (metal structures 81-82) and that are configured to compensate for loss in the differential transmission line (col. 8, lines 61-62);
a plurality of phase-shifted outputs (from each of the four transmission line segments in figure 13);
a plurality of tuning elements (unlabeled in figure 13, but labeled metal strips 83-84 and switches 85 in figure 9) that are electrically coupled with the differential transmission line (81-82); and
a processor (col. 8, lines 4-6) configured to control each tuning element (83-85) of the plurality of tuning elements to activate or deactivate such that an effective electrical length of the differential transmission line is changed (By varying permittivity. Col. 8, lines 4-26).
Chang fails to teach a plurality of frequency multipliers that are electrically connected to the differential transmission line at an output of a respective segment of the plurality of segments, each of the frequency multipliers having a multiplication factor and being configured to combine signals traveling through each of a pair of legs of the differential transmission line at the output of the respective segment such that an output of the respective frequency multiplier has a phase that is shifted relative to a phase of each of the signals and has a frequency that represents a frequency of the signals multiplied by the multiplication factor, in order to extend a frequency tuning range of the oscillator apparatus.
However, it is well-known to those of ordinary skill in the art to connect a differential frequency multiplier to the output(s) of an oscillator to adjust the frequency of the oscillator output. For example, see col..7, lines 48-55 and figure 4 of Parvizi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add frequency multipliers to the outputs of the oscillator of Chang because such a modification would have been merely additions of well-known oscillator output circuits for adjusting the oscillator output frequencies.
As for claim 9, Chang teaches wherein: the plurality of tuning elements (83-85) are coupled to the differential transmission line (81-82) through an electric field induced by a signal traveling through the differential transmission line (81-82), and
the effective electrical length of the differential transmission line corresponds to a permittivity experienced by the electric field based on each tuning element that is activated (Col. 8, lines 4-26).
As for claim 10, Chang modified by Lin teaches wherein: each active core component (-R) is electrically connected to the differential transmission line between two of the segments (See configuration in figure 13).
As for claim 12, Chang teaches wherein: the differential transmission line comprises a pair of conductors that form the pair of legs of the differential transmission line (See pairs of conductors 81-82),
each tuning element of the plurality of tuning elements (83-85) comprises:
a pair of dielectric elements (83-84), wherein each dielectric element of the pair of dielectric elements is disposed at a distance from a respective one of the pair of conductors (81-82) of the differential transmission line; and
a switch (85) configured to electrically connect the pair of dielectric elements (81-82), and 
the processor is configured to control the switch of each tuning element to close or open in order activate or deactivate, respectively, the tuning element (col. 8, lines 4-6).
Regarding claim 13, Chang teaches wherein: each dielectric element (83-84) of each tuning element comprises a two-dimensional conductor (See structure in figure 9), and 
each of the tuning elements (83-85) is disposed substantially perpendicular (see configurations in figures 9 and 13) to and spaced apart from the differential transmission line (81-82).
Regarding claims 14-17, 19, and 20, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 1-4, 6, and 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        December 15, 2022